12-1846
         Bong v. Holder
                                                                                       BIA
                                                                                  Owens, IJ
                                                                               A098 927 420
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 12th day of June, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       CINDY TAMARA BONG,
14                Petitioner,
15
16                        v.                                    12-1846
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               David A. Bredlin, New York, N.Y.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; William C. Peachy,
27                                     Assistant Director; Jonathan
28                                     Robbins, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DISMISSED in part and DENIED in part.

 5          Petitioner Cindy Tamara Bong, a native and citizen of

 6   Indonesia, seeks review of an April 13, 2012, order of the

 7   BIA affirming the May 10, 2010, decision of an Immigration

 8   Judge (“IJ”), which denied Bong’s application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).     In re Cindy Tamara Bong, No. A098

11   927 420 (B.I.A. Apr. 13, 2012), aff’g No. A098 927 420

12   (Immig. Ct. N.Y.C. May 10, 2010).    We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15          We review the decision of the IJ as supplemented by the

16   BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

17   2005).    The applicable standards of review are well

18   established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

19   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20          Initially, we lack jurisdiction to review the agency’s

21   pretermission of Bong’s asylum application as untimely

22   because her assertion that there were changed conditions in

23   Indonesia materially affecting her eligibility for asylum

                                     2
 1   “merely quarrels over the correctness of the [agency’s]

 2   factual findings or justification for the discretionary

 3   choices” and does not raise a reviewable constitutional

 4   claim or a question of law.     Xiao Ji Chen v. U.S. Dep’t of

 5   Justice, 471 F.3d 315, 329 (2d Cir. 2006); see 8 U.S.C.

 6   §§ 1158(a)(3), 1252(a)(2)(D).       We likewise lack jurisdiction

 7   to review Bong’s unexhausted claim for CAT relief.       Karaj v.

 8   Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).

 9       Bong challenges the agency’s denial of withholding of

10   removal, contending that a 2002 church bombing and multiple

11   thefts established past persecution on account of her

12   Chinese ethnicity and Christian faith.       Based on the record

13   before it, the agency could properly determine that the

14   deprivation of Bong’s personal property was insufficiently

15   severe to constitute persecution.       See Ivanishvili v. U.S.

16   Dep’t of Justice, 433 F.3d 332, 341-42 (2d Cir. 2006); Ci

17   Pan v. U.S. Att’y Gen., 449 F.3d 408, 412-13 (2d Cir. 2006).

18   It could also rely on Bong’s inability to demonstrate that

19   the Indonesian government was unable or unwilling to control

20   the perpetrator of the church bombing.       See Aliyev v.

21   Mukasey, 549 F.3d 111, 116 (2d Cir. 2008); Pavlova v. INS,

22   441 F.3d 82, 91 (2d Cir. 2006); Matter of Acosta, 19 I. & N.


                                     3
 1   Dec. 211, 222 (B.I.A. 1985).    Bong does not challenge, and

 2   we therefore do not consider, the BIA’s determination that

 3   she failed to establish a clear probability of future

 4   persecution by demonstrating that her fear of returning to

 5   Indonesia was objectively reasonable.       See Yueqing Zhang v.

 6   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

 7       For the foregoing reasons, the petition for review is

 8   DISMISSED in part and DENIED in part.       As we have completed

 9   our review, any stay of removal that the Court previously

10   granted is VACATED, and any pending motion for a stay of

11   removal is DISMISSED as moot.       Any pending request for oral

12   argument is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                              FOR THE COURT:
16                              Catherine O’Hagan Wolfe, Clerk




                                     4